—Proceeding pursuant to Judiciary Law § 509, by Adrian Soriano, the defendant in a criminal action entitled People v Adrian Soriano, pending in the Supreme Court, Queens County, under Indictment No. 544/03, in which he is charged with, inter alia, murder in the first degree, to direct the respondent, Gloria D’Amico, Commissioner of Jurors of Queens County, to disclose to his counsel all juror qualification questionnaires and a record of persons who were found not qualified or disqualified or *545who were exempted or excused, and the reasons therefor, for Queens County, from 1991 to the present, or, in the alternative, to direct the respondent to provide these materials to the court, and to seal the materials for appellate review.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements (see Matter of Taylor v People, 277 AD2d 322 [2000]; Matter of Gordon, 249 AD2d 395 [1998]; Matter of Hale, 239 AD2d 500 [1997]; see generally Matter of Newsday, Inc. v Sise, 120 AD2d 8 [1986], affd 71 NY2d 146 [1987], cert denied 486 US 1056 [1988]). Smith, J.P., Townes, Cozier and Mastro, JJ., concur.